DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 

Species 1 – Figures 2A and 2B
Species 2 – Figures 3A-3C
Species 3 – Figures 4A-4C
Species 4 – Figures 5A-5C
Species 5 – Figures 6A-6C (There appear to be two sets of Figures 7A-7C, wherein the examiner assumes that the first set is meant to be Figures 6A-6C)
Species 6 – Figures 7A-7C
Species 7 – Figures 8A-8C

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  no claims are generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species 1 and 2-7 lack unity of invention because the groups do not share the same or corresponding technical feature. Specifically, Species 1 contains the technical feature of the configuration of the sliding ring (4201) and rods (4022) which is not within the other Species 2-7.
Species 2 and 1, 3-7 lack unity of invention because the groups do not share the same or corresponding technical feature. Specifically, Species 2 contains the technical feature of the configuration of a wing frame (402) which is not within the other Species 1, and 3-7.
Species 3 and 1, 2, 4-7 lack unity of invention because the groups do not share the same or corresponding technical feature. Specifically, Species 3 contains the technical feature of telescoping wings which is not within the other Species 1, 2, 4-7.
Species 4 and 1-3, 5-7 lack unity of invention because the groups do not share the same or corresponding technical feature. Specifically, Species 4 contains the technical feature of a wing (400) structure which is not within the other Species 1-3, 5-7.
Species 5 and 1-4, 6-7 lack unity of invention because the groups do not share the same or corresponding technical feature. Specifically, Species 5 contains the technical feature of a folding wing (400) structure which is not within the other Species 1-4, 6-7.

Species 7 and 1-6 lack unity of invention because the groups do not share the same or corresponding technical feature. Specifically, Species 7 contains the technical feature of a folding/collapsible wing (400) structure which is not within the other Species 1-6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Rodden whose telephone number is (303)297-4258.  The examiner can normally be reached on M-F, 8-5 MT MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649